DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because:
Figure 1 shows a vertical post denoted with numeral 6 which does not have a reference in the specification. Examiner assumes that 6 is a standard scaffold rosette / ledger support member.
Element 22 in figure 2 and 6 referred to as the “post spigot” appears to be the same element referred to in figure  8 with numeral 4a and referred to in the specification as the “upright post”. 
Numeral 20 being the ledger clamp appears to be pointing to the post spigot in figure 2 with an arrow unlike the rest of the reference lines for 20 in the rest of the figures. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “captured wedge member”, “ledger support member”, “elongate structural member” and “a scaffold post releasably connected to said scaffold post spigot” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.


Claim Objections
Claim 6 is objected to because of the following informalities:  
Claim 6, line 12 appears to have the word “engageable” mis-spelled.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the space between adjacent clamp locating holes being a multiple of a width of modular scaffold planks used with said scaffold ledger as part of a modular scaffold system”; this recitation causes indefiniteness in the claim because firstly there is not standard width for a scaffold plank in order to fulfil the recitation: “a width of modular scaffold planks”. Secondly, this recitation make it unclear whether “a modular scaffold system” and “modular scaffold planks” are being positively recited. In other words “the space … being a multiple of a width of … planks used with said scaffold ledger as part of a … system” appears to be limitations recited only to define the space while not requiring “a modular scaffold system” and “modular scaffold planks” as part of the claim. Examiner submits that if said limitations are required, claim 1 would be a combination scaffold ledger, planks and scaffold system. Furthermore, since applicant calls the overall apparatus a scaffold ledger it is not clear what is being considered the modular scaffold system. Finally, if one was to assume that the scaffold ledger is only member 8 as shown in fig. 1, then yet more clarity issues arises as to what is the element being considered the “elongate structural member” recited in line 5 of 
Dependent claims are rejected since they depend from a rejected claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers, US (2017/0356197).
In regards to claim 1 Rogers discloses (as best understood):
A scaffold ledger (figs. 1 & 2), comprising: opposed ledger heads (8) with a captured wedge member (29) for accommodating releasable securement with a ledger support member (5) of a scaffold post (4); each of said opposed ledger heads being fixedly connected to opposite ends of an elongate structural member (6); said elongate structural member (6) including a series of incrementally spaced clamp locating hole (7) 

    PNG
    media_image1.png
    210
    502
    media_image1.png
    Greyscale

 In regards to claim 2 Rogers discloses said series of clamp locating holes are at least 3 clamp locating holes (fig. 2; see annotated drawings).

    PNG
    media_image2.png
    467
    554
    media_image2.png
    Greyscale

In regards to claim 3 Rogers discloses said series of clamp locating holes (7) include corresponding clamp locating holes on each side of said scaffold ledger (notches 7 on both sides of 6; fig. 2).
In regards to claim 5 Rogers discloses at least 2 clamp locating holes (fig. 2) on each side of said scaffold ledger (notches 7 on both sides of 6; fig. 2).
s 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rogers, US (2017/0356197).
In regards to claim 12 Rogers discloses (as best understood):
	A scaffold ledger (figs. 1 & 2), comprising: opposed ledger heads (8) with a captured wedge member (29) for accommodating releasable securement with a ledger support member (5) of a scaffold post (4); each of said opposed ledger heads being fixedly connected to opposite ends of an elongate structural member (6); said elongate structural member and opposed ledger heads being of a combined length to support ends of abutting modular scaffold planks (12; fig. 1 & 2) with the combined length being a multiple of a width of the planks (paragraph [0027]; see annotated drawings); said elongate structural member further including at least one spaced clamp locating hole (7) located in said combined length to correspond with a position aligned between two longitudinal sides of abutting planks (fig. 2) when end supported in modular positions on said scaffold ledger.
In regards to claim 13 Rogers discloses said at least one clamp locating hole (7) includes at least two clamp locating hole (three 7s; fig. 2) spaced in a length of said scaffold ledger a distance that a portion of said scaffold ledger corresponds to a width of a scaffold plank to be used with said scaffold ledger (fig. 2).
In regards to claim 14 Rogers discloses each clamp locating hole is provided on a side of said scaffold ledger and includes a corresponding clamp locating hole directly opposite and provided on the other side of said scaffold ledger (notches 7 on both sides of 6; fig. 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rogers, US (2017/0356197) as applied to claims 3 and 14 respectively in view of Lemoine, US (2012/0234418).
In regards to claims 4 and 15 Rogers does not disclose clamp locating holes being circular and of diameters of a size less than 1 inch and at least one half inch respectively.
However, Lemoine teaches clamp locating holes (22/32; fig. 1B) being circular (fig. 1B).
Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the clamp taught by Lemoine onto the ledger/elongate structural member of Rogers by substituting the notches 7 with the circular openings 22/32 of Lemoine in order to accommodate clamping means 16 for attaching further ledgers/pipes in a perpendicular manner as suggested by Lemoine. Furthermore, it would have been obvious to a person of ordinary skill in the art to have the holes diameter of a size less than 1 inch and at least one half inch in order to accommodate a fastener of the corresponding diameter for a sturdy coupling of the pipes in order to hold a user working on the scaffold.  
Allowable Subject Matter
Claims 6-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334.  The examiner can normally be reached on 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 571-272-7069.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/S.M.M/Examiner, Art Unit 3634      

/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634